United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                 No. 19-1323
                        ___________________________

                            United States of America

                                      Plaintiff - Appellee

                                        v.

                              Adner Toj-Velasquez

                                   Defendant - Appellant
                                 ____________

                    Appeal from United States District Court
                   for the Northern District of Iowa - Dubuque
                                 ____________

                          Submitted: January 13, 2020
                             Filed: May 29, 2020
                                [Unpublished]
                               ____________

Before BENTON, GRASZ, and STRAS, Circuit Judges.
                                  ____________

PER CURIAM.

      Following a jury trial, the district court1 convicted Adner Toj-Velasquez of
misusing a social-security number. See 42 U.S.C. § 408(a)(7)(B). We affirm his
conviction.



1


       The Honorable C.J. Williams, United States District Judge for the Northern
District of Iowa.
      Toj-Velasquez, a citizen of Guatemala, entered the United States illegally.
When he applied for a job on a dairy farm, the owner gave him blank I-9 and W-4
forms to complete. Rather than answer that he did not have a social-security
number, he listed one belonging to someone else. The only issue we have to
address is whether there was sufficient evidence that he had an intent to deceive the
person who hired him.2

       The government proved intent by highlighting Toj-Velasquez’s past efforts
at evading immigration laws. See generally United States v. Lawson, 483 F.2d
535, 537–38 (8th Cir. 1973) (discussing how common it is to prove intent by
circumstantial evidence). It established, among other things, that he had been
stopped multiple times along the United States–Mexico border, had been sent back
to Mexico, and had once unsuccessfully applied for a visitor’s visa. Yet he still
claimed to be a United States citizen and listed someone else’s social-security
number on his I-9 and W-4 forms, despite admitting during the investigation that
he knew he was in the country illegally. Based on these facts, it was reasonable for
the jury to conclude that he misused the social-security number with the intent to
fool the dairy farmer into hiring him. See United States v. Gonzalez-Esparsa, 956
F.3d 1015, 1018 (8th Cir. 2020) (concluding that knowing use of someone else’s
social-security number in an employment application supported a finding of intent
to deceive the employer).

       Toj-Velasquez argues that the jury should not have drawn this conclusion for
a variety of reasons. Some of them, like the fact that there was no evidence that he
“purchased identification documents on the black market,” are beside the point.
See 42 U.S.C. § 408(a)(7)(B); United States v. Machorro-Xochicale, 840 F.3d 545,
548 (8th Cir. 2016) (listing the elements of the crime). Others simply ask us to
draw different inferences than the jury did. None, however, changes the fact that a

2


       Toj-Velasquez also challenged the length of his prison sentence, but once he
was released, this issue became moot. United States v. Hill, 889 F.3d 953, 954 (8th
Cir. 2018).
                                         2
“reasonable jury could have found [Toj-Velasquez] guilty.” United States v. Cook,
356 F.3d 913, 917 (8th Cir. 2004).

      We accordingly affirm the judgment of the district court.
                     ______________________________




                                         3